Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.

Claims 1, 6, 7 and 15 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Muroi in view of Joe et al. and Mohr et al. on claims 1, 4, and 6-15 are withdrawn because independent claims 1 and 15 were amended and Applicant’s remarks.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Muroi, Jo, and Mohr as applied to claim 1 and further in view of Gehringer et al. on claim 3 is withdrawn, because independent claim 1 has been amended and Applicant’s remarks.

The claim rejection under 35 U.S.C. 103 as unpatentable over Muroi, Jo, and Mohr as applied to claim 1 and further in view of Kaibin et al. on claim 5 is withdrawn, because independent claim 1 has been amended and Applicant’s remarks.

Reasons for Allowance
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a packaging material for a power storage device where the multifunctional isocyanate mixture is consisting of a mixture containing an aromatic multifunctional isocyanate and an aliphatic multifunctional isocyanate having an aromatic ring, wherein the content rate of the aromatic multifunctional isocyanate is 5 mass % to 40 mass %, and the content rate of the aliphatic multifunctional isocyanate having the aromatic ring in the multifunctional isocyanate mixture is at a higher amount at 60 mass % to 95 mass % as defined by the limitations within independent claims 1 and 15. Specifically, Applicants points to the representative examples for the claimed range for the multifunctional isocyanate having an aromatic ring showing unexpected results for yellowing and formability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727